Case 2:20-cv-00100-Z-BQ Document14 Filed 06/25/20 Pagelof1 PagelD 41

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

AMARILLO DIVISION

SOUTHWESTERN PUBLIC SERVICE §
COMPANY, §

Plaintiff, :
v. 2:20-CV-100-Z-BQ
BOLTTECH MANNINGS, INC.,,

Defendant. :

ORDER

Before the Court is Defendant Bolttech Mannings, Inc.’s “Unopposed Motion for Relief
from Local Rule 83.10.” ECF No. 12. The Court DENTES Defendant’s motion because local
counsel designation is not required.

Northern District of Texas Local Rule 83.10(a) states that “local counsel is required in all
cases where an attorney appearing in a case does not reside or maintain the attorney’s principal
office in this district.” Defendant’s counsel maintains her principal office in Dallas, Texas, which
is located in this district. As such, the local counsel requirement does not apply to Defendant.!

SO ORDERED.

Dated: Jume 2G, 2020, /)/ OG lam

D. GORDON BRYANT, TRY
UNITED STATES Rye A RATE JUDGE

 

' Confusion sometimes arises over the rule’s phrasing, which defines local counsel as “a member of the bar of this
court who resides or maintains the attorney’s principal office in this district and whose residence or principal office is
located within 50 miles of the courthouse in the division in which the case is pending.” fd But this requirement only
comes into play where a party’s counsel does not reside or maintain a principal office in the Northern District.

 
